               Case 20-10154-LSS   Doc 60-1   Filed 05/20/20   Page 1 of 4




                                     EXHIBIT A




PHIL1 7032933v.1
                  Case 20-10154-LSS        Doc 60-1   Filed 05/20/20      Page 2 of 4




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

In re:                                                 )      Chapter 7
                                                       )
LA SENZA INTERNATIONAL, LLC,                           )      Case No. 20-10154 (LSS)
                                                       )
                        Alleged Debtor.                )
                                                       )
______________________________________                 )
                                                       )
In re:                                                 )
                                                       )      Chapter 7
LA SENZA INTERNATIONAL CANADA,                         )
LLC,                                                   )      Case No. 20-10155 (LSS)
                                                       )
                        Alleged Debtor.                )
                                                       )


                     STIPULATION FURTHER STAYING PROCEEDINGS


         The parties hereto stipulate and agree as follows:

         WHEREAS, on January 24, 2020 this action was initiated by the filing of involuntary

chapter 7 petitions by petitioning creditors MGF Sourcing US, LLC, Ocean Lanka (Pvt) Ltd and

Teejay Lanka Plc (the “Petitioning Creditors”), against La Senza International, LLC and

La Senza International Canada, LLC (the “Alleged Debtors”);

         WHEREAS, the Court had set a trial date for the involuntary petition on April 28 and 29,

2020 (the “Trial Dates”);

         WHEREAS, on February 20, 2020, the Alleged Debtors filed a Motion to Dismiss the

involuntary petitions (the “Motion to Dismiss”); and

         WHEREAS, due to the COVID-19 pandemic, the parties were unable to complete

discovery and pretrial preparation and agreed to stay the cases through May 18, 2020 and remove

the Trial Dates (the “Stipulation”); and

PHIL1 8804236v.1
36839008.2.docx
PHIL1 8911073v.1
                  Case 20-10154-LSS         Doc 60-1     Filed 05/20/20      Page 3 of 4




         WHEREAS, on April 20, 2020, the Court entered an Order approving the Stipulation;

and

         WHEREAS, the parties require additional time to prepare an agreed upon scheduling

order and have agreed to further stay these cases until June 8, 2020, subject to the approval of the

Court, at which point the parties will submit an agreed upon scheduling order or further

stipulation.

         NOW, THEREFORE, with the foregoing Background incorporated herein as if fully set

forth, the Parties stipulate and agree as follows:

         1.        All proceedings in these cases, including, but not limited to, all discovery, the

Motion to Dismiss, all other motion practice and any other activities and deadlines applicable to

these cases are hereby stayed through and including June 8, 2020.

         2.        The Parties shall submit either an agreed upon scheduling order or further status

report to the Court on or before June 8, 2020.

         3.        This stipulation and the period of the stay provided for herein shall not be used by

any of the Parties as evidence of undue delay, prejudice by undue delay, laches or any similar

claim, defense or contention in connection with these cases.

         IT IS SO STIPULATED this 18th day of May, 2020.




                              [Remainder of Page Intentionally Left Blank]




                                                     2
PHIL1 8804236v.1
36839008.2.docx
PHIL1 8911073v.1
                  Case 20-10154-LSS   Doc 60-1      Filed 05/20/20     Page 4 of 4




  SAUL EWING ARNSTEIN &                           KLEHR HARRISON HARVEY
  LEHR LLP                                        BRANZBURG LLP

  /s/ Lucian B. Murley_________________           /s/ Richard M. Beck__________________
  Lucian B. Murley (DE Bar No. 4892)              Domenic E. Pacitti (DE Bar No. 3989)
  1201 N. Market Street, Suite 2300               Richard M. Beck (DE Bar No. 3370)
  P.O. Box 1266                                   919 N. Market Street, Suite 1000
  Wilmington, DE 19899                            Wilmington, Delaware 19801
  Telephone:     (302) 421-6898                   Telephone:     (302) 426-1189
  Email: luke.murley@saul.com                     Email: dpacitti@klehr.com
                                                          rbeck@klehr.com
  -and-                                           -and-

  Lawrence E. Oscar (admitted pro hac vice)       James A. Stempel (admitted pro hac vice)
  Daniel A. DeMarco (admitted pro hac vice)       Robert B. Ellis, P.C. (admitted pro hac vice)
  HAHN LOESER & PARKS LLP                         Joseph M. Graham (admitted pro hac vice)
  200 Public Square, Suite 2800                   Michael S. Biehl (admitted pro hac vice)
  Cleveland, OH 44114-2316                        KIRKLAND & ELLIS LLP
  Telephone:    (216) 621-0150                    KIRKLAND & ELLIS
  Facsimile:    (216) 241-2824                    INTERNATIONAL LLP
  Email: leoscar@hahnlaw.com                      300 N. LaSalle
         dademarco@hahnlaw.com                    Chicago, IL 60654
                                                  Telephone:     (312) 862-2000
  Attorneys for La Senza International, LLC       Facsimile:     (312) 862-2200
  and La Senza International Canada, LLC
                                                  Attorneys for Petitioning Creditor MGF
                                                  Sourcing US, LLC

                                                  -and-

                                                  YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

                                                  /s/ Robert S. Brady ________________
                                                  Robert S. Brady (DE Bar No. 2847)
                                                  1000 N. King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 571-6690
                                                  Facsimile: (302) 571-1253
                                                  Email: rbrady@ycst.com

                                                  Attorneys for Petitioning Creditors Ocean
                                                  Lanka (Pvt) Ltd and Teejay Lanka Plc




                                              3
PHIL1 8804236v.1
36839008.2.docx
PHIL1 8911073v.1
